Case 1:19-cr-00311-KD-B Document 63 Filed 04/27/20 Pagelof1 PagelD #: 108

mon cocets, \A-SI-D-U
UNITED STATES DISTRICT COURT

Soabeam pisrrict _QLAOOUA

 

Defendant’s Approval To Institute a Presentence Investigation
Before Conviction or Plea of Guilty

 

, hereby consent

1. feoshi Ni Son
(Name of Defendant)

to a presentence investigation by the probation officers of the United States district courts. This investigation is for the purpose
of obtaining information useful to the court in the event I should hereafter plead guilty or nolo contendere or be found guilty.

By this consent, I do not admit any guilt or waive any rights. I understand that any reports prepared will not be
shown to the court or any one else unless and until I have been found guilty or entered a plea of guilty or nolo contendere. |

understand, however, that I may hereafter agree in writing to disclosure of such reports to the court before I have been found
guilty or entered a plea of guilty or nolo contendere.

I have read, or had read to me, the foregoing consent and fully understand it. No promise has been made to me as to
what final disposition will be made of my case.

[40 /a0 XY leek etgons

(Date) (Signature of Defendant)

Y | ef do * Kan )

(Chate) we “ A

 

Hf)

4

  
